Citation Nr: 1144842	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for migraine headaches.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, the Veteran presented hearing testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is in the claims file.  

The Veteran presented hearing testimony before a different Veterans Law Judge in April 2011, regarding separate issues.  Accordingly, single-judge disposition is appropriate as to the issue stated on the first page, above, and the issues of entitlement to an increased evaluation for a back disability and a right ankle disability will be addressed in a separate decision by the Veterans Law Judge who conducted the April 2011 hearing.    

The RO has adjudicated the claim filed by the Veteran in April 2008 as an application to reopen.  Review of the record reveals that the Veteran originally filed a claim for "severe headaches" in January 1997.  However, in July 2001, the RO granted service connection for sinusitis with an evaluation of 10 percent effective January 30, 1997.  The issue of service connection for headaches appears to have been subsumed in the grant of service connection for sinusitis.  The RO considered the Veteran's complaint of headaches in its assignment of the disability rating for sinusitis because headaches were contemplated in the schedular criteria for rating that disability.  

However, since that time, the Veteran has been diagnosed with migraine headaches and he specifically filed a claim for migraine headaches in April 2008.  At the time when service connection was granted for sinusitis (with associated headache), there was no evidence of a migraine disorder of record.  Also, at his hearing before the undersigned, the Veteran specifically asserted that the migraine headaches are different from his sinus-related headaches.  See hearing transcript, page 12.  

The U.S. Court of Appeals for the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), has held that a claim for one diagnosed disease or injury cannot be prejudiced by the result in a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  

Thus, in consideration of the above and the diagnosis of migraine headaches reflected in recent medical records and claimed by the Veteran, the Board will consider the Veteran's service connection claim involving migraine headaches as an original claim rather than a request to reopen the previously denied claim, which would have required the presentation of new and material evidence sufficient to reopen the claim before evaluating the claim on the merits.  For these reasons, the issue has been recharacterized as stated on the first page of this decision.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After review of the record, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's claim.  

As mentioned above, the Veteran is currently diagnosed with migraine headaches.  See, e.g., September 2008 QTC examination report.  The Veteran has also alleged a continuity of headache symptomatology since service.  See, e.g., handwritten statement attached to April 2008 VA Form 21-4138.

We note that his service treatment records (STRs) show he complained of headache, along with other symptoms, in May 1980 and complained of dizziness and/or lightheadedness, typically among other symptoms, in May 1979, May 1980, and March 1984.  The Veteran is also shown to have suffered a cerebral concussion after falling from a bicycle in line of duty in July 1987, was hit with a baseball bat to the right cheek in March 1992, and was elbowed on the right side of the mouth while playing volleyball in April 1995.

While the Veteran was afforded a medical examination in connection with his claim in September 2008, the examiner did not provide a medical opinion regarding the likelihood that his migraine headaches are related to service.  Consequently, the RO obtained a medical opinion from Dr. L.C. in November 2008.  However, that medical opinion is not found to be adequate because the reviewing physician only considered the Veteran's argument as to continuity of symptomatology and did not consider the facial and head injuries, noted above and documented in the STRs, as potential causes of the Veteran's migraine headaches.  

The Veteran has submitted a private medical opinion from a neurologist (Dr. K.M.) in support of his claim.  However, upon review, the Board notes that the physician's opinion that it was "conceivable" that the Veteran's past headaches in service were actually a part of his current migraine condition, is too speculative to establish the necessary nexus.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (explaining that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.).  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship); 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).

Further, the Veteran has suggested that he suffers from migraine headaches which are secondary to his service-connected back disability.  See hearing transcript, page 19.  However, direct service connection is the only theory which has been considered by the VA examiners and adjudicated by the RO.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Thus, in light of the foregoing, the Board finds that a remand for another medical examination and medical nexus opinion is warranted in this case.  38 C.F.R. 
§ 3.159(c)(4).  Further, because this case is being remanded for reasons explained above, any outstanding treatment records from 2008 to the present pertaining to treatment for migraine headaches should be obtained.  

Moreover, the Board notes that attorney K.K. submitted a brief prior to the May 2011 Board hearing and represented the Veteran at the hearing in connection with this appeal.  However, the VA Form 21-22a of record appointing that attorney as the Veteran's accredited representative is dated in July 2007 and notes that the attorney's representation is limited to benefits which were the subject of a prior remand by the U.S. Court of Appeals for Veterans Claims (CAVC) (docket number ending in "07").  The issue involving migraine headaches was not the subject of that CAVC remand.  See May 2007 Joint Motion for Remand.  Further, an undated VA Form 21-22 included in the claims file identifies the American Legion as the Veteran's appointed representative.  It is unclear whether that representation has been revoked.  Because the Veteran's representation in this matter requires clarification and his claim is already being remanded for reasons explained above, he is asked to submit a completed VA Form 21-22 specifying his desired representation upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to submit a completed VA Form 21-22 to clarify his appointed representation for the matter on appeal in the present Remand.  Once received, associate the form with the claims folder, and promptly provide a copy of this Remand to the representative or attorney so designated.

2.  After obtaining any necessary information and/or authorization from the Veteran, request any outstanding treatment records (both VA and private, if applicable) pertaining to migraine headaches from April 2008 to the present, to include records from the VA Puget Sound Health Care System - American Lake Division.  The search should include any archived or retired records, if appropriate.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  After the action in (2) has been accomplished to the extent possible, schedule the Veteran for an appropriate examination by a neurologist for his claimed migraine headaches.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current migraine disorder was caused by any injury or event during service, was initially manifested during, or is otherwise etiologically related to the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current migraine disorder was caused or aggravated by the Veteran's service-connected back disability; or whether such a relationship based on causation or aggravation is unlikely (i.e., a probability of less than 50 percent.)

c.  The examiner should discuss evidence contained in the Veteran's STRs, to include the in-service report of headache/dizziness or lightheadedness, cerebral concussion, and facial/head injuries above, and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings. 

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the conclusion is that the Veteran has a migraine disorder which has been aggravated after service by the service-connected back disability, the examiner should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition

f.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorder.


4.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative or attorney should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order. 

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the ultimate disposition of the case at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

